Citation Nr: 1513111	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  05-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.   

This matter was most recently before the Board in August 2014 when it was remanded for further development.  It has now returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The service treatment records and clinical records closer in time to the Veteran's service are more probative than the records made decades later for compensation purposes.

2.  The most probative evidence does not support a finding that the Veteran witnessed a death in service. 

3.  The most probative evidence is against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service, or that he had psychosis within one year of separation from service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability other than PTSD have not been met. 38 U.S.C.A. §§ 1111, 1110, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2004, July 2006, March 2007, November 2010, and May 2012.   

The claims file includes service treatment records (STRs), service personnel records, post service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran has alleged that his acquired psychiatric disability is due to witnessing a death of a South Korean while in service.  The Veteran has not provided a name of the individual, rank of the individual, date of the alleged incident, or a credible location of the alleged incident.  A DPRIS (Defense Personnel Records Information Retrieval System) response to a request for information reflects that unit records are unavailable, but that the 8th US Army chronology did not document the incident.  In addition, morning reports do not support the incident.  Based on the foregoing, the Board finds that VA does not have a further duty to assist the Veteran with regard to this alleged incident. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate examination and opinion has been obtained, as the opinion is predicated on a review of the claims file, the Veteran's reported symptoms, and the clinical records.  The Board finds, as discussed in further detail below, that the Veteran is less than credible as to his history, thus, another opinion to consider the Veteran's reported history would serve no useful purposes.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has been diagnosed with PTSD, schizoaffective disorder, and polysubstance abuse.  Entitlement to service connection for PTSD is not before the Board (See November 2010 Board decision).  Nonetheless, the Board has considered the Veteran's claimed PTSD stressor as it may relate to the Veteran's other acquired psychiatric diagnoses.  For reasons noted below, the Board finds that service connection for an acquired psychiatric disability is not warranted. 

The Veteran's STRs are negative for any hallucinations or other symptoms clinically related to an acquired psychiatric disability.  STRs reflect foot trouble on several occasions, sexual transmitted diseases on several occasions, a mild cold, irritated skin while shaving, and back pain.  The Veteran's February 1972 report of medical history for separation purposes (ETS (expiration term of service)) reflects that he denied nervous trouble of any sort, depression or excessive worry, frequent trouble sleeping, or frequent or terrifying nightmares; he reported foot trouble.  His report of medical examination for separation purpose reflects a normal psychiatric evaluation.  

In March 1972, the Veteran filed claims for service connection for a left heel disability, and a genitourinary-urinary disability.  He did not file a claim for service connection for an acquired psychiatric disability at that time.  The Board finds that if he had been experiencing hallucinations or other symptoms of an acquired psychiatric disability, it would have been reasonable for him to have reported it upon separation, or to have filed a claim for service connection for it when he filed his other claims one month after separation from service. 

It was not until approximately two decades after separation from service that the Veteran alleged that he had an acquired psychiatric condition due to service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In 1991, the Veteran filed a claim for service connection for a "nervous condition" which he contended developed "because of service in 1971."  A May 1991 VA clinical record reflects that the Veteran had diagnoses of cocaine dependence and alcohol dependence.  The record is negative for schizoaffective disorder or a history of hallucinations.  The record reflects there was no evidence of hallucination or delusion.  

An October 1994 VA examination report reflects that the Veteran reported that he was in Korea and that his "stress was being away from home.  He really missed his family and got depressed."  The Veteran was diagnosed with alcohol dependence, and history of polysubstance abuse, cocaine, and marijuana.  The report is negative for any in-service hallucinations or symptoms other than feeling depressed due to missing his family.  The Board finds that if the Veteran had had other symptoms of an acquired psychiatric disability in service, it would have been reasonable for him to have reported it to the VA examiner when he reported feeling depressed in service, and when he was attempting to obtain compensation for an acquired psychiatric disability.  In addition, the only "stress" noted by the Veteran was being away from home. 

VA records from 2000, 2001, 2002, and 2003 reflect that the Veteran has a cocaine/stimulant dependency.  A March 2001 VA record reflects that the Veteran was wondering if he might have PTSD even though he had never been in combat.  The records are negative for any mention of hallucinations in service, or other in-service symptoms of schizophrenia. 

A March 2004 VA record reflects that the Veteran reported that he was having severe nightmares, with psychosis, of traumatic experiences while he was in the DMZ in Korea.  It was noted that the Veteran reported "he got bad nerves when he return[ed] back to the US."  In a July 2004 VA Form 21-4138, the Veteran claimed that he has a nervous disorder as a result of "post traumatic war stress."  

A November 2005 VA psychiatry note reflects that the Veteran reported no past psychiatric history and denied any history of mental instability.

In February 2006, the Veteran reported that while he was walking with a solider on guard duty, that soldier was shot by a North Korean.  He stated that the incident occurred in March 1971 at Camp Casey.  This allegation, as well as the vague report in March 2004, is more than three decades after separation from service, after years of substance abuse treatment without mentioning such an incident, and after his claim for a nervous condition had been filed and denied.  Such factors greatly reduce the credibility of the account.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

An August 2006 VA clinical record reflects that the Veteran reported that while in Korea, he was stationed next to the DMZ zone so he was on alert.  He stated that "occasionally there might be fighting."  He also stated that "he was walking guard when a soldier got shot although veteran was not involved."  He also stated that he received an Article 15 in basic training.  He reported that his trauma was when he was on duty walking guard at night with a Korean solider; this was the first death that the Veteran witnessed.  The Veteran reported the following changes after the incident: he became rebellious, did not follow orders, experienced dreams and nightmares, change in attitude, auditory hallucinations, isolationism, hyper vigilance, and difficulty with motivation.

In October 2006, the Veteran reported that while in Korea, he was walking with someone who was conducting drills when that person was shot.  In October 2007, the Veteran failed to report witnessing any deaths on his VA Form 21-0781, but noted that his stressor was having been shot at while in Korea.  He noted that the incident occurred at "Kimpeo".  

A September 2007 VA clinical record reflects that the Veteran reported that auditory hallucinations began when he was in Korea.  The examiner noted that the Veteran was a poor history regarding dates and events. 

There is no competent credible evidence which supports the Veteran's assertion of witnessing a death in service.  Moreover, the alleged incident is not consistent with the circumstances of his service.  The Veteran was a missile hawk crewman assigned to an artillery unit in South Korea in the 1970s.  There is nothing in the record which would support that he, with his MOS (military occupational specialty), would have been on guard duty so close to the DMZ.  

Moreover, there is nothing to support his contention that a soldier was killed in his proximity by a North Korean.  In this regard, the Board notes that the Korean conflict is defined as June 27, 1950 through January 31, 1955.  The Veteran was stationed there 15 years after the conflict ended.  (See 38 C.F.R. § 3.2)  Thus, he was not engaged in combat.  While the end of the conflict does not preclude the possible shooting at the Veteran, or the shooting and killing of a South Korean soldier, by a North Korean, the evidence of record does not support that any such incident occurred while the Veteran was in Korea.  A DPRIS (Defense Personnel Records Information Retrieval System) response to a request for information reflects the following:

[W]e researched the 1971 Chronology submitted by the 8th US Army. The chronology did not document that the 7th Battalion, 5th Artillery was subjected to a North Korean attack. In addition, we researched the US Army casualty information available to this office. The casualty information did not document that the 7th Battalion, 5th Artillery sustained any casualties during the January thru April 1971 time period 

If someone had shot at the Veteran and/or the Veteran's base had been subject to firing, it would have been more than reasonable for it to have been noted in the 1971 Chronology submitted by the 8th US Army. 

Moreover, the Veteran has asserted that the incident occurred while he was at Camp Casey, or at Gimpo, or next to the DMZ zone.  Camp Casey and Gimpo are approximately 30 miles distance from each other, and both approximately 20 miles from DMZ; thus, the Veteran has been inconsistent as to the location of the alleged incident, and there is no competent credible evidence of record that it occurred.  

A May 2011 National Personnel Records Center (NPRC) response to a request for a search of morning reports reflects that there were no remarks found with regard to the Veteran or any killed in action (KIA) from February 1, 1971 to March 31, 1971.  The Board acknowledges that the Veteran has reported that it was a South Korean who was killed, and not a member of his unit.  Nonetheless, a search for unit members, and information on the Veteran, was also performed and was negative. 

An August 2006 VA clinical record reflects that the Veteran reported that while in Korea, he was stationed next to the DMZ zone so he was on alert.  He stated that "occasionally there might be fighting."  The Board finds that any alleged fear of hostile or terrorist activity due to service "next to the DMZ" is not consistent with the circumstances of the Veteran's service, based on his MOS, unit of assignment, and the time period of his service.  

A February 2013 VA examination report reflects that the examiner found that the Veteran was less than credible with regard to his history (e.g. illegal drug use, psychotropic medication use).  The report notes that the Veteran denied experiencing any perceptual disturbance prior to, or during his military service.  He also denied experiencing any perceptual disturbances until approximately 10 years earlier than the examination, or in approximately 2003, more than three decades after separation from service.  The Board notes that this differs from the Veteran's earlier report in approximately 2006/2007 that he had auditory hallucinations in service.  Thus, it again reflects that the Veteran has been less than credible in his accounts.  

An October 2014 VA examination report reflects that the Veteran reported that while stationed in Korea, he felt homesick and was rebelliousness in the military because he was away from his mother.  He reported that he used alcohol and drugs, which interfered with his duty performance.  He reported that he received an Article 15 in basic training and again in Korea.  He also reported that he began using alcohol, marijuana, and cocaine prior to service, but increased the usage during military service.  He reported sobriety from alcohol and drugs for the past 5-6 years, although the examiner noted that he had been positive for marijuana upon testing in 2013.  The examiner opined as follows:

It is less likely than not (i.e., probability less than 50 percent) that any diagnosed psychiatric disorder other than PTSD is related to the Veteran's [service]. Veteran is diagnosed with Schizoaffective Disorder. Veteran reported feeling homesick while stationed in Korea. While the Veteran reported experiencing auditory hallucinations during service, per his STR exit exam, no psychological symptoms of significance were experienced during or prior to his military service. Dr. Ciali's C&P Mental Disorder exam on 02-21-13 noted that auditory hallucinations did not start until 32 years after military service. Veteran has a long history of alcohol and substance abuse, dating to pre-military service, until becoming sober five or six years ago. Dr. Ciali provided a very comprehensive review of the Veteran's records and the reader is referred to that C&P exam report for additional information. 

The clinician considered the 2013 report that the Veteran reported that his hallucinations began years after separation from service.  However, the 2014 clinician also considered that the Veteran reported having experienced such symptoms in service, and found such an allegation unsupported by the record.  The Board has also considered whether the Veteran experienced hallucinations in service, but finds, based on the record as a whole, that the Veteran is less than credible as to experiencing hallucinations in service.  Not only are the STRs negative for such a symptoms, but the clinical records, to include substance abuse records, in the 30 years after separation from service are also negative for such.  As noted above, it was not until his initial claim for service connection for a nervous condition had been denied, and his claim for service connection for PTSD had been denied in March 2006, that he claimed hallucinations in service. 

The examiner considered that the Veteran reported that he missed home and was depressed in service, and considered the Veteran's history of substance use and abuse, but still found that the Veteran did not have an acquired psychiatric disability causally related to service.  Moreover, as noted above, the Veteran actually denied having had depression in service when he separated; thus, any statement as to depression since service is less than credible.    

The Board finds that the records contemporaneous to service, and in closer proximity to service, are more probative than the Veteran's statements made decades later.  As noted above, the STRs do not reflect hallucinations or any symptoms of an acquired psychiatric disability, and the Veteran denied symptoms upon separation.  In addition, the Veteran's service personnel records do not support a finding that he had a substance abuse problem or disciplinary problem due to service.  The Veteran has reported that he received his first Article 15 (non-judicial punishment) in basic training; thus, it would not support a finding that his service in Korea, after basic training, substantially affected his actions/performance.  The Board acknowledges that the Veteran's final conduct and efficiency rating was "unsatisfactory"; however, no reason was given for this in the military personnel records, and the Veteran initially reported that when in Korea, he was depressed because he missed his family.  

The Veteran's DD 214 reflects that his rank upon separation was an E-4 (specialist) and that he had been promoted to that rank in October 1971.  His promotion in October 1971, while in Korea, is evidence against a history of chronic substantial disciplinary/performance problems. The Veteran's DD 214 also reflects that he was assigned a reenlistment code of "1B 3A".  The "1B" signifies that the Veteran had not been tested to verify his primary MOS during his current term of service or was tested and had not received a test score at time of separation.  The "3A" signifies that he did not possess certain scores in the aptitude areas of the Army qualifications Battery (AQB) or Army Classification Battery (ACB) testing.  See AR 601-210.  Neither code reflects that he had a disciplinary and/or acquired psychiatric disability.

The Veteran was separated under AR 635-200, paragraph 5-3, SPN 21L and DA Message 102035Z (December 1971).  The DA message 102035Z December 1971 cited on the Veteran's DD Form 214 implemented post-Vietnam phasedown release initiatives in the early 1970's using the Reserve Components Active Army In-Service Recruiting Program to get personnel to serve in the Reserve Components.  These initiatives essentially provided for voluntary early release from active duty of first term soldiers who agreed to serve one year in an active Army National Guard or Reserve unit.  Thus, the Veteran's separation is against a finding that he was being separated for a discipline and/or acquired psychiatric disability.   

The Board has considered whether the Veteran polysubstance abuse supports a finding of an acquired psychiatric disability in service, but finds that the evidence does not support such a finding.  The Veteran entered service at age 20.  He has reported that he began drinking alcohol in service at age 21 (December 2000 record), that he began drinking alcohol at age 24 (August 2006 record), that he began drinking alcohol at age 18 (November 2000 record), and that he began drinking alcohol and using marijuana and cocaine prior to military service (October 2014 record).  Thus, the Veteran has been less than credible as to the onset of his substance use. 

Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 105, 1131 either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service. Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to, or as a symptom of, a service-connected disability.  However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." See Allen, 237 F. 3d at 1381.  As the Veteran is not service-connected for an acquired psychiatric disability, service connection for substance abuse related to such a disability is not warranted. 

In addition, VA's General Counsel has confirmed that direct service connection for a disability that is a result of a Veteran's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

The Veteran is competent to relate some of his symptoms.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of acquired psychiatric disabilities and substance abuse, and any such opinion would be less probative than that of clinicians trained in mental health issues. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

In sum, there is no clinical evidence of an acquired psychiatric disability in service, the Veteran denied symptoms upon separation, there is no competent credible evidence of an acquired psychiatric disability within one year of separation, and the probative clinical evidence is against a finding of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


